Title: To Thomas Jefferson from Martha Jefferson, 3 May 1787
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Mu Dear Papa
Paris May 3 1787

I was very sorry to see by your letter To Mr. Short that your return would be put off, however I hope of not much, as you must be here for the arival of my sister. I wish I was my self all that you tell me to make her, however I will try to be as near like it as I can. I have another landskape since I wrote to you last and began another peice of music. I have not been able to do more having been confined some time to my bed with a violent head ake and a pain in my side which afterwards blistered up and made me  suffer a great deal. But I am now much better. I have seen a phisician who has just drawn two of my companions out of a most dreadful situation which gave me a great deal of trust in him but the most disagreable is that I have been obliged to discontinue all my masters and am able now to take only some of them, those that are the least fatiguing. However I hope soon to take them all very soon. Mde. L’abesse has just had a fluxion de poitrine and has been at the last extremity but now is better. The pays bas have revolted against the emperor who is gone to Prussia to join with the empress and the venitians to war against the turcs. The plague is in spain. A virginia ship comming to spain met with a corser of the same strength. They fought And the battle lasted an hour and a quarter. The Americans gained and boarded the corser where they found chains that had been prepared for them. They took them and made use of them for the algerians them selves. They returned to virginia from whence they are to go back to algers to change the prisoners to which if the algerians will not consent the poor creatures will be sold as slaves. Good god have we not enough? I wish with all my soul that the poor negroes were all freed. It greives my heart when I think that these our fellow creatures should be treated so teribly as they are by many of our country men. A coach and six well shut up was seen to go to the bastille and the baron de Breteuil went two hours before to prepare an apartment. They supose it to be Mde. De Polignac and her sister, however no one knows. The king asked Mr. D’harcourt how much a year was necessary for the Dauphin. M. D’harcourt [af]ter having looked over the accounts told [him] two millions upon which the king could [not] help expressing his astonishement because each of his daughters cost him nine, so Mde. de Polignac has pocketed the rest. Mr. Smith is at Paris. That is all the news I know. They told me a great deal more but I have forgot it. Adieu my dear papa believe me to be for life your most tender and affectionate child,

M Jefferson

